Per Curiam.
—The disputed item in this case was disposed of upon conflicting evidence, and the case does not present any preponderance of evidence in favor of the appellant. Under well settled rules, therefore, we cannot disturb the findings in this respect.
The evidence rejected, and of which complaint is made by the appellant, related to wholly immaterial matters which, if admitted, would have thrown no light upon the question in controversy.
For these reasons the order should be affirmed, with ten dollars costs and disbursements.